DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 07/18/2022. The objections to the specification and the claim interpretations have been withdrawn. Furthermore, the previous 35 USC 112 rejections have also been withdrawn. Claims 1-13 among which claims 3-10 have been withdrawn remain pending for consideration.

Claim Objections
Claims 1-2 and 11-13 are objected to because of the following informalities: 
In claim 1, the term “article” in lines 5, 17, and 19 will be interpreted as --articles--     
In claim 11, the term “article” in lines 3 and 4 will be interpreted as --articles--       
In line 19 of claim 12, the phrase “wherein the second CPU transmits quality data acquired from HDD in the second memory” will be interpreted as --wherein the second CPU transmits quality data acquired from the HDD in the second memory--     
Appropriate correction is required.
Claims 2 and 13 are objected to due to dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 12, the Applicant has added the limitation “wherein the second CPU receives quality data from the delivery unit, accumulates therein pieces of quality data received from the delivery unit in the HDD, and transmits quality data acquired from the HDD in the second memory to the delivery unit, upon reception of a quality data request from the delivery unit”. There is nothing in the originally filed claims, specification or drawings to support a second CPU performing the functions of receiving quality data from the delivery unit, accumulating the received quality data in the HDD, receiving a quality data request from the delivery unit, and transmitting the accumulated quality data. Thus, the newly added limitation is deemed to be NEW MATTER.
In claim 13, the Applicant has added the limitation “a terminal, wherein the second CPU provided in the server transmits quality data acquired from the HDD in the second memory to the terminal, upon reception of a quality data request from the terminal, and the terminal includes a third memory; and a third CPU that is connected to the third memory, wherein the third CPU transmits the quality data request to the server as needed, and receives quality data from the server”. There is nothing in the originally filed claims, specification or drawings to support a second CPU performing the functions of transmitting quality data to the terminal and receiving a quality data request from the terminal, and a third CPU performing the functions of transmitting a quality data request to the server and receiving quality data from the server. Thus, the newly added limitation is deemed to be NEW MATTER.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “…when articles are accommodated in a container…” and “…a cooling environment in a container…” which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element.
Claim 1 recites the limitations “… a bar-code printed on a tag...” and “…a bar-code representing the lot number…” which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element.
Claim 1 recites the limitations “wherein the CPU generates quality data of the articles based on temperature data acquired from the data logger to the memory, edits a first print data including numbers representing the lot number, the expiration date, and the serial number of the articles acquired from the bar-code reader in the memory, as well as edits a second print data including a bar-code representing the lot number, the expiration date, and the serial number of the articles, and  edits a third print data including a graphic image”.  The term “to edit” is defined as “to correct, or to revise”. It is unclear how the term “edit” is defined in the claim. Therefore, the metes and bounds of the claim(s) are unclear and as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 11 recites the limitations “the CPU outputs an image including at least one of a lot number and a serial number of the articles, or an expiration date of the articles in addition to a serial number of the articles to the printer, prints on the recording medium as a quality certificate by using the printer” and claim 1 recites “a bar-code reader that reads and inputs a lot number, an expiration date, and a serial number of the articles from a bar-code printed on a tag fastened to the article; … prints on a recording medium as a quality certificate by using the printer” which render the claim indefinite because the claim as written leave the structures ambiguous in nature as it become difficult to tell if the claim is referencing previously claimed elements or disclosing elements in addition to the previously claimed elements.
Claim 12 recites the limitations “…transmits a quality data request to the server as needed…” and “…upon reception of a quality data request from the delivery unit” which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element.
Claim 12 recites the limitations “wherein the second CPU receives quality data from the delivery unit, accumulates therein pieces of quality data received from the delivery unit in the HDD, and transmits quality data acquired from the HDD in the second memory to the delivery unit, upon reception of a quality data request from the delivery unit” which renders the claim indefinite. It is unclear how the disclosed HDD is “in the second memory”. Further it is unclear how the second CPU accumulates therein pieces of quality data received from the delivery unit in the HDD, and transmits quality data acquired from the HDD in the second memory to the delivery unit, upon reception of a quality data request from the delivery unit.  More clarity is requested.
Claim 13 recites the limitations “…upon reception of a quality data request from the terminal…” and “wherein the third CPU transmits a quality data request to the server as needed…” which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element.
Claim 13 recites “the third CPU transmits a quality data request to the server as needed and receives quality data from the server” which renders the claim indefinite because it is unclear how the third CPU transmits a quality data request to the server as needed and receives quality data from the server. More clarity is requested.
Claim 2 is rejected due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki et al. (JP2004269178A, herein after referred to as Toshiyuki) in view of Haruhara et al. (JPH0728907A, herein after referred to as Haruhara).
Regarding claim 1, due to indefiniteness, Toshiyuki teaches a delivery unit (container 302 Fig. 4) mounted on a vehicle (transport vehicle 301 Fig. 4) and is used when articles (articles 30 Fig. 4) are accommodated in a container (cold storage 1 Fig. 4) filled with a cooling gas (refrigerant in paragraph [0045]) and delivered (see paragraph [0035]), the delivery unit comprising: a bar-code reader (bar code reader 20 Fig. 3) that reads and inputs a lot number (camisary number in paragraph [0054]), an expiration date (expiration date seal 32 in paragraph [0060]), and a serial number (it is understood the bar-coded kind of food in paragraph [0054] is a serial number) of the articles from a bar-code (barcode sticker 31 Fig. 6) printed on a tag (Fig. 6) fastened to the articles (paragraph [0054]); a thermometer (temperature sensor 18 Fig. 3) that measures a temperature (refrigerator temperature in paragraph [0045]) in the container; a data logger (temperature history storage unit 15c see paragraph [0044]) that memorizes therein data of the temperature measured by the thermometer (paragraph [0045]) in chronological order (the temperature is sequentially stored see paragraph [0062]); a memory (storage device 15 Fig. 10); and a CPU (control unit 10 Fig. 3 and paragraph [0041]) that is connected to the memory (Fig. 3), wherein the CPU generates quality data (internal temperature history is monitored and stored by control unit 10 see paragraph [0045]) of the articles based on temperature data acquired from the data logger to the memory (paragraph [0062]), edits a first print data (barcode information in paragraph [0068]) including numbers representing the lot number, the expiration date, and the serial number of the articles acquired from the bar-code reader in the memory (paragraph [0068]), as well as edits a second print data (management data A in paragraph [0036]) including a bar-code (barcode 11 Fig. 1) representing the lot number, the expiration date, and the serial number of the articles (paragraph [0036]).
Toshiyuki teaches the invention as described above but fails to explicitly teach a printer; and the CPU edits a third print data including a graphic image representing quality in chronological order of a cooling environment in the container that accommodates articles therein during delivery, based on the quality data; and outputs the third print data to the printer, and prints on a recording medium as a quality certificate by using the printer.
However, Haruhara teaches a printer (output device 7 Fig. 3); and the CPU (operation unit 72 Fig.) edits a third print data (it is understood that the third print data is the data printed by output device 7 as disclosed in paragraph [0009]) including a graphic image (parts 81 and 82 Fig. 4) representing quality in chronological order (measurement data sequentially stored in paragraph [0007]) of a cooling environment (freezer and refrigerator in paragraph [0002]) in the container (container 3 Fig. 1) that accommodates articles therein during delivery, based on the quality data (paragraph [0009]); and outputs the first print data (corresponds to the first print data of Toshiyuki), the second print data (corresponds to the second print data of Toshiyuki), and the third print data to the printer (paragraph [0009]), prints on a recording medium (paper 8 Fig. 4 and paragraph [0009]) as a quality certificate (quality certificate see paragraph [0009]) by using the printer to provide proofreading of the stored information (paragraph [0008]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the delivery unit of Toshiyuki to include a printer; and a CPU that edits a third print data including a graphic image representing quality in chronological order of a cooling environment in the container that accommodates articles therein during delivery, based on the quality data; and outputs the first print data, the second print data, and the third print data to the printer, prints on a recording medium as a quality certificate by using the printer in view of the teachings of Haruhara to provide proofreading of the stored information.
Regarding claim 11, the combined teachings teach wherein the CPU outputs an image (sheet 8 Fig. 4 of Haruhara) including at least one of the lot number (corresponds to the lot number of Toshiyuki) and the serial number (corresponds to the serial number of Toshiyuki) of the articles to the printer, prints on the recording medium as the quality certificate by using the printer (paragraph [0009] of Haruhara).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki in view of Haruhara and in further view of Kobayashi Masahiko (JP2007219646A, herein after referred to as Kobayashi).
Regarding claim 2, the combined teachings teach the invention as described above but fail to explicitly teach wherein: the CPU displays a printing start date-and-time column and a printing end date-and-time column prompting input of a printing date-and-time range associated with temperature data to be printed on the quality certificate on a screen of an operation display unit, acquires printing date-and-time range represented by a printing start date-and-time and a printing end date-and-time by receiving an operation on key buttons displayed on the screen of the operation display unit, and generates quality data of the articles based on temperature data acquired from the data logger to the memory corresponding to the printing date-and-time range acquired.
However, Kobayashi teaches wherein: the CPU (CPU in paragraph [038]) displays a printing start date-and-time column (date and time range claim 7) and a printing end date-and-time column (date and time range claim 7) prompting input of a printing date-and-time range (input unit for inputting a date and time range claim 7) associated with temperature data to be printed on the quality certificate on a screen (screen of Fig. 4) of an operation display unit (it is understood that the screen displayed in Fig. 4 is the screen of the disclosed computer in paragraph [0041]), acquires printing date-and-time range represented by a printing start date-and-time (date and time range in claim 7) and a printing end date-and-time (date and time range in claim 7) by receiving an operation on key buttons (the input unit disclosed in claim 7 is understood to be a keyboard of the disclosed computer) displayed on the screen of the operation display unit, and generates quality data of the articles based on temperature data acquired from the data logger to the memory (corresponds to the memory and data logger disclosed by Toshiyuki) corresponding to the printing date-and-time range acquired to provide printing options based on date and time.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the delivery unit of the combined teachings to include wherein: the CPU displays a printing start date-and-time column and a printing end date-and-time column prompting input of a printing date-and-time range associated with temperature data to be printed on the quality certificate on a screen of an operation display unit, acquires printing date-and-time range represented by a printing start date-and-time and a printing end date-and-time by receiving an operation on key buttons displayed on the screen of the operation display unit, and generates quality data of the articles based on temperature data acquired from the data logger to the memory corresponding to the printing date-and-time range acquired in view of the teachings of Kobayashi to provide printing options based on date and time.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki in view of Haruhara and in further view of Yuichi et al. (JP2004217326A, herein after referred to as Yuichi).
Regarding claim 12, the combined teachings teach a server (computer 401a Fig. 3 of Toshiyuki), wherein the CPU provided in the delivery unit transmits the quality data to the server (paragraph [0045] of Toshiyuki), and the server includes a second memory (database 430 Fig. 3); a second CPU (it is understood that computer 401a of Toshiyuki will include a central processing unit) that is connected to the second memory; and an HDD (database 430 Fig. 3 of Toshiyuki) that is connected to the second CPU (Fig. 3), wherein the second CPU receives quality data from the delivery unit (paragraph [0065] of Toshiyuki), accumulates therein pieces of quality data received from the delivery unit in the HDD (paragraph [0065] of Toshiyuki).
The combined teachings teach the invention as described above but fail to explicitly teach the CPU transmits a quality data request to the server as needed, and receives quality data from the server, and wherein the second CPU transmits quality data acquired from the HDD in the second memory to the delivery unit, upon reception of the quality data request from the delivery unit.
However, Yuichi teaches the CPU (communication device 31Fig. 1 which maybe a computer see paragraph [0045]) transmits a quality data request (transmits history data in paragraph [0083] and [0084]) to the server (monitoring server device 10 Fig. 1) as needed (paragraph [0084]), and receives quality data (quality determination results in paragraphs [0083] and [0084]) from the server, and wherein the second CPU (processing device 11 Fig. 10) transmits quality data acquired from the HDD in the second memory (storage device 12 Fig. 2) to the delivery unit (paragraph [0083]), upon reception of the quality data request from the delivery unit (paragraphs [0083] and [0084]) to initiate a communication with the server as needed.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the delivery unit of the combined teachings to include a CPU that transmits a quality data request to the server as needed, and receives quality data from the server, and wherein the second CPU transmits quality data acquired from the HDD in the second memory to the delivery unit, upon reception of the quality data request from the delivery unit in view of the teachings of Yuichi to initiate a communication with the server as needed.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki in view of Haruhara, in view of Yuichi, and in further view of Imamichi et al. (JP2005075595A, herein after referred to as Imamichi).
Regarding claim 13, the combined teachings teach the invention as described above but fail to explicitly teach comprising a terminal, wherein the second CPU provided in the server transmits quality data acquired from the HDD in the second memory to the terminal, upon reception of a quality data request from the terminal, and the terminal includes a third memory; and a third CPU that is connected to the third memory, wherein the third CPU transmits the quality data request to the server as needed, and receives quality data from the server.
However, Imamichi teaches comprising a terminal (terminal 20 Fig. 2), wherein the second CPU (CPU in paragraph [0053]) provided in the server (certification server Fig. 2) transmits quality data acquired (package management data 42a paragraph [0085]) from the HDD in the second memory (storage device in paragraph [0053]) to the terminal, upon reception of a quality data request (proof request in paragraph [0085]) from the terminal, and the terminal includes a third memory (storage device in paragraph [0053]); and a third CPU (CPU in paragraph [0053]) that is connected to the third memory, wherein the third CPU transmits the quality data request to the server as needed, and receives quality data from the server (paragraph [0085]) to provide a two way communication between the delivery unit and the recipient.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the delivery unit of the combined teachings to include wherein the second CPU provided in the server transmits quality data acquired from the HDD in the second memory to the terminal, upon reception of a quality data request from the terminal, and the terminal includes a third memory; and a third CPU that is connected to the third memory, wherein the third CPU transmits the quality data request to the server as needed, and receives quality data from the server in view of the teachings of Imamichi to provide a two way communication between the delivery unit and the recipient.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763